CALL, District Judge.
This cause comes on for a hearing upon the motion for leave to file an amended declaration. Heretofore, on May 27th insti, a demurrer was sustained to the declaration.
The fifth ground of the demurrer raised the question whether an action for malicious prosecution could be brought against the Director General of Railroads, as such officer, for the actions of one of the employees of a railroad system under his control. A careful study of the acts of Congress covering the governmental control of transportation systems seems to me to answer this question in the negative. Such being my view, no purpose would be subserved in granting the motion to amend, and it will therefore be denied.